        Case 4:82-cv-00866-DPM Document 5736-6 Filed 07/30/21 Page 1 of 3




Devin R. Bates                                                                 425 West Capitol Avenue, Suite 1800
Direct Dial: 501-688-8864                                                        Little Rock, Arkansas 72201-3525
Fax: 501-918-7864                                                                         Telephone: 501-688-8800
E-mail: dbates@mwlaw.com                                                                         Fax: 501-688-8807


                                               June 30, 2021

VIA EMAIL ONLY

Austin Porter: aporte5640@aol.com
Robert Pressman: pressmanrp@gmail.com
Shawn Childs: schilds@gabrielmail.com
Tony Walker: lwalker@jwwlawfirm.com
Rep. Joy Springer: jspringer@gabrielmail.com; johnwalkeratty@aol.com

         Re:       Little Rock School District, et al. vs. Pulaski County Special School District, et al.
                   U.S. District Court, Eastern District of Arkansas, No. 4:82-cv-866-DPM

Dear Intervenors:

         At your request, the PCSSD Administration met with you on June 10th to understand your
perspective on what it means to “comply … and square up” the Mills High/Robinson Middle inequity.
(Doc. 5730). During the month of June, the PCSSD Administration also met with other
stakeholders and community members to gather multiple other perspectives on what this means to
them. Following all of those meetings, and having received valuable feedback from you as well as
others, there have emerged four initiatives that currently form the basis of what the PCSSD
Administration is considering for presentation to the PCSSD School Board (the “Proposal”). Those
initiatives are:
         1) 10 more classrooms that would be high tech (to support Driven and other courses);
         2) improve the ROTC building;
         3) a softball field; and
         4) an arena that will be able to host state tournaments, as defined by the AAA1, which
             means that Mills High will, at the end of the project, meet the following:
              Seating capacity of 2,200 (seating capacity is based on a minimum width of 18
                 inches. Using the formula of number of feet times 12 divided by 18) (4A standards
                 for tournaments are 1,400 seats for regional, and 1,800 seats for state).
              Four dressing rooms, each with showers, hot water, toilets, and washbasins.
              Two rest rooms for public use.
              Floor dimensions equal to or in excess of 48 x 84 feet.
              There shall be at least three feet of unobstructed space outside the court adjacent to
                 the sidelines and at least five feet of unobstructed space outside the end lines.
              There shall be a time clock visible from both directions of the playing court.
              Compliance with gymnasium safety standards (AAA Bylaws, Article IV, Sec. 5,
                 Rule 3).

1
    The AAA has shared its minimum standards on the following                                         website:
https://drive.google.com/file/d/1D7oY8miOizZJ0DBl49Xs_iHj2G2VMg61/view

                                                EXHIBIT
                                                      6
                                                      1
       Case 4:82-cv-00866-DPM Document 5736-6 Filed 07/30/21 Page 2 of 3


Update on Facilities Proposal
June 30, 2021
Page 2



       A community meeting is being planned to reach out to a larger audience beyond those with
whom PCSSD previously met. At the July Board meeting, the PCSSD Administration plans to ask
the Board to support these initiatives.

        Although there are no final budgets, drawings, or other architect documents to share at this
early stage, PCSSD’s estimates that the total cost of these four initiatives would be approximately
$19 million. PCSSD is working on the financing for these four initiatives. At the July Board
meeting, the PCSSD Administration plans to request a second lien loan for $15 million. Finally,
the PCSSD Administration plans on sending a construction proposal to the ADE to access ARP
funds for about $ 4 million for the purpose of adding the 10 classrooms referenced above.

        Please note that these 10 classrooms are now contemplated as being attached to the main
Mills building, as opposed to a separate standalone Driven facility. That change has been made in
part due to the feedback received from Intervenors on June 10th. The other initiatives listed above
also are included here in part due to Intervenors’ feedback received on June 10th.

         Because you requested an update on the status of the Proposal by June 30th, the purpose
of this letter is to provide you with the update that you requested, in the time and manner that you
requested it. Just because these initiatives are being proposed herein simultaneously does not mean
that they will be on an identical schedule to be considered, approved, designed, bid, financed,
constructed, and opened. Nothing in this letter is final. All details herein are subject to change. Please
understand that this is a working and evolving process. At this point, no one can predict with complete
certainty what the final draft of the Proposal will look like.

         As PCSSD has stated from the very beginning of this process, please understand that
PCSSD wants to hear your input. However, as I explained to you at our June 10th meeting, and as
I will reiterate again here because it is true now more than ever, between now and August 1st, and
more specifically between now and the July Board meeting, PCSSD has many steps to take in
order to prepare a plan. The District needs to consider possible facilities projects, consider funding
sources, talk to stakeholders, file applicable documents with the ADE, make arrangements with
bond counsel, get its financing in a row, and, in the words of Judge Marshall, “balance[e] all the
other District needs.” Of course, Judge Marshall also ordered the district to consult with
Intervenors. That is what PCSSD has consistently done throughout this process, and what PCSSD
has done in providing this update on the process. But that process is effectively nearing its end. I
say this not to discourage your input, but rather to emphasize that time is now, and has been
throughout this process, of the essence.
      Case 4:82-cv-00866-DPM Document 5736-6 Filed 07/30/21 Page 3 of 3


Update on Facilities Proposal
June 30, 2021
Page 3



                                        Best regards,

                                        MITCHELL, WILLIAMS, SELIG,
                                        GATES & WOODYARD, P.L.L.C.


                                        By
                                                 Devin R. Bates


cc:    (via email only)
       Margie Powell: mqpowell@att.net
       Scott Richardson: scott@mwbfirm.com
       Dr. Charles McNulty: cmcnulty@pcssd.org
